

115 HR 3741 IH: To codify the Minority Bank Deposit Program, and for other purposes.
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3741IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Mr. Meeks (for himself, Mr. Evans, Mrs. Beatty, Ms. Maxine Waters of California, Mr. Clay, Mr. Al Green of Texas, Ms. Sewell of Alabama, Ms. Jackson Lee, Mr. Lawson of Florida, and Mr. Payne) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo codify the Minority Bank Deposit Program, and for other purposes.
	
 1.FindingsCongress finds the following: (1)On March 5, 1969, pursuant to Executive Order 11458, the Minority Bank Deposit Program was established as a national program supporting minority-owned business enterprise. It was expanded in 1971 under Executive Order 11625 and in 1979 under Executive Order 12138. The Competitive Equality Banking Act of 1987 (Public Law 100–86) and the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (Public Law 101–73) include provisions supporting the intent of the Minority Bank Deposit Program.
 (2)Under the leadership of President Jimmy Carter, on April 8, 1977, a memorandum for all heads of Federal agencies and departments was signed. This document promoted the use of minority-owned business enterprises by placing deposits in minority banks. The agency assigned to head this program was the Department of the Treasury.
 (3)The Fiscal Assistant Secretary of the Department of the Treasury is responsible for certifying financial institutions that are eligible for participation in the Minority Bank Deposit Program.
 (4)Although the program continues today, the overwhelming majority of financial institutions certified under the Minority Bank Deposit Program do not have existing relationships with the Federal agencies which suggests the need for reforms to increase utilization of eligible institutions.
			2.Minority Bank Deposit Program
 (a)In generalSection 1204 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note) is amended to read as follows:
				
					1204.Expansion of use of minority banks, women’s banks, and low-income credit unions
						(a)Minority Bank Deposit Program
 (1)EstablishmentThere is established a program to be known as the Minority Bank Deposit Program to expand the use of minority banks, women’s banks, and low-income credit unions. (2)AdministrationThe Secretary of the Treasury, acting through the Fiscal Service, shall—
 (A)on application by a depository institution or credit union, certify whether such depository institution or credit union is a minority bank, women’s bank, or low-income credit union;
 (B)maintain and publish a list of all depository institutions and credit unions that have been certified pursuant to subparagraph (A); and
 (C)periodically distribute the list described in subparagraph (B) to— (i)all Federal departments and agencies;
 (ii)interested State and local governments; and (iii)interested private sector companies.
 (3)Inclusion of certain entities on listA depository institution or credit union that, on the date of the enactment of this section, has a current certification from the Secretary of the Treasury stating that such depository institution or credit union is a minority bank, women’s bank, or low-income credit union shall be included on the list described under paragraph (2)(B).
							(b)Expanded Use Among Federal Departments and Agencies
 (1)In generalNot later than 1 year after the establishment of the program described in subsection (a), the head of each Federal department or agency shall develop and implement standards and procedures to ensure, to the maximum extent possible as permitted by law, the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency.
 (2)Report to CongressNot later than 2 years after the establishment of the program described in subsection (a), and annually thereafter, the head of each Federal department or agency shall submit to Congress a report on the actions taken to increase the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency.
 (c)DefinitionsFor purposes of this section: (1)Credit unionThe term credit union has the meaning given the term insured credit union in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
 (2)Depository institutionThe term depository institution has the meaning given the term insured depository institution in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (3)Low-income credit unionThe term low-income credit union means any entity described in section 19(b)(1)(A)(iv) of the Federal Reserve Act.
 (4)MinorityThe term minority means any Black American, Native American, Hispanic American, or Asian American. (5)Minority bankThe term minority bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act—
 (A)more than 50 percent of the outstanding shares of which are held by 1 or more minority individuals; (B)the majority of the directors on the board of directors of which are minority individuals; and
 (C)a significant percentage of senior management positions of which are held by minority individuals. (6)Women’s bankThe term women’s bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act—
 (A)more than 50 percent of the outstanding shares of which are held by 1 or more women; (B)the majority of the directors on the board of directors of which are women; and
 (C)a significant percentage of senior management positions of which are held by women.. (b)Conforming AmendmentsThe following provisions are amended by striking 1204(c)(3) and inserting 1204(c):
 (1)Section 808(b)(3) of the Community Reinvestment Act of 1977 (12 U.S.C. 2907(b)(3)). (2)Section 40(g)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1831q(g)(1)(B)).
 (3)Section 704B(h)(4) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(h)(4)). 3.Amendments to the Community Reinvestment Act Section 804(b) of the Community Reinvestment Act of 1977 (12 U.S.C. 2903(b)) is amended to read as follows:
			
				(b)Cooperation with Minority Banks, Women’s Banks, and Low-Income Credit Unions Considered
 (1)In generalIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider as a factor capital investment, loan participation, and other ventures undertaken by the institution in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions provided that these activities help meet the credit needs of local communities in which such institutions and credit unions are chartered.
					(2)Definitions
 (A)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note).
 (B)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5))..
		4.Considerations when assessing financial inclusion for federally chartered financial institutions
 (a)In GeneralIn assessing and taking into account the record of a federally chartered financial institution under any financial inclusion assessment process created by the Comptroller of the Currency in any rule relating to the chartering of a financial institution, the Comptroller shall consider as a factor capital investment, loan participation, and other ventures undertaken by the bank in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions, provided that these activities help meet the financial needs of local communities in which the federally chartered financial institution provides financial products or services.
 (b)DefinitionsFor purposes of this section: (1)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)).
 (2)Financial inclusion assessment processThe term financial inclusion assessment process means any process relating to the chartering of a financial institution whereby the Comptroller of the Currency assesses and takes into account the financial institution’s record of meeting the financial needs of the bank’s entire community, including low- and moderate-income neighborhoods, consistent with the safe and sound operation of such bank.
 (3)Financial product or serviceThe term financial product or service has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481).
 (4)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note).
				